DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.

 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two or more intermediate panels (the intermediate panel (line 12) and the one or more other intermediate panels (line 20)), the flange of the gift item (intermediate panel) attached to the margin and the “one or more other intermediate panels attached to the margin as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “one or more intermediate panels” is the same as the intermediate panel recited on line 12. Since the claims recites “the gift holder is configured as an intermediate panel”, it is unclear if the one or more intermediate panels has the same structure as the gift holder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogal, US Patent Application Publication 20100223821 in view of Cooper et al., US Patent 4492306, Knoerzer et al. (Knoerzer), US Patent 7416768 and Low, US Patent 1572239.
Regarding claim 1, Bogal teaches a greeting card structure comprising a front panel A having an outer face (20, figure 2)) and an inner face (21, figure 1) and a rear panel B having an outer face (20, not shown) and an inner face (21, figure 1). The front panel A and the rear panel B having a common edge 26 configured as a fold line (¶0016, figure 1) permitting the folding of the first panel A against the second panel B. The greeting card also comprising a gift holder 13 having a front wall and a rear wall. The front wall and the rear wall having at least three edges 30 and 31 bonded to form an enclosure having an opening 32 (figure 5) for receiving a gift item 14. The opening 31 is configured with a fastener 33 for closing access into interior of the enclosure through the opening. (See paragraphs 15, 22 and 24). Bogal also teach the gift holder 13 is configured as an intermediate panel but does not teach the gift holder attached to margin between two fold lines or an additional intermediate panel. Bogal does not teach a design section interchangeably coupled to an outer surface of the front wall of the gift holder.

    PNG
    media_image1.png
    391
    564
    media_image1.png
    Greyscale

Cooper teaches a magazine having an intermediate panel 12 having one edge of the three closed/bonded edges extended to form a flange attached adjacent the fold line and a line of weakness 32 in the flange, wherein the line of weakness 32 runs parallel to the fold line 16 along the length of the flange. Cooper also teaches the intermediate panel 12 is sandwiched between the front panel and the rear panel, wherein the intermediate panel is configured to be torn along the line of weakness.

    PNG
    media_image2.png
    449
    439
    media_image2.png
    Greyscale

Knoerzer teaches flexible bag 600 having a front wall and rear wall, wherein the front wall and rear wall having at least three edges bonded to form an enclosure. Knoerzer also teaches a design section (removable strip 510) can be removed from the bag 600 and attached to another surface. (See column 6, lines 34-48).

    PNG
    media_image3.png
    316
    382
    media_image3.png
    Greyscale

Low teaches filing device 10 comprising a front and a rear panel, each panel has an outer face and an inner face defining a card/portfolio. The card/portfolio also comprising two spaced-apart traversing fold lines separating the card/portfolio into the front panel, the rear panel, and a margin. The card/portfolio 11 also comprises plurality pockets 13. Each pocket further comprising a flange 12 attached to the margin. The width of the margin is proportional to a size of the combined pockets 13.

    PNG
    media_image4.png
    153
    503
    media_image4.png
    Greyscale
 
Since the applicant does not disclose having the gift holder attached to the fold line solves any stated problem or is for any particular purpose, it appears that attaching the gift holder to any location on the interior of the greeting card would perform equally well in providing a gift hidden from view when the card in closed. Nevertheless, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a flange attached the spline or fold of a device as taught by Cooper as an alternative means to securing the gift holder to the greeting card. 
Since there are only a finite number of way to secure the gift holder to the interior of the greeting card, it would have been obvious try to secure the gift holder taught by Bogal along the fold line with a reasonable expectation of success. In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the packet 13 taught by Bogal with a removable strip as taught by Knoerzer to provide a removable promotional item that can be selective attached to another object. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the card taught by Bogal with a pair of fold lines defining a margin or spline and a plurality of pocketed intermediate panels as taught by Low to provide means to display and holder a plurality of gift holders and a space to accommodate the volume of the gift holders/packages.
Regarding claim 6, Cooper teaches the line of weakness 32 is spaced perforations. (Column 2, lines 21-24).
Regarding claim 9, Bogal teaches each the inner face 21 of the rear panel, the outer face 20 of the front panel, and the inner face 21 of the front panel are having design sections. (See figures 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mennella, US Patent 5160022 teaches a foldable card comprising a front and rear panel and a plurality of sample packets secured to the fold line of the card. Aletto, US 20100325924 is cited to show a greeting card comprising a pair of fold lines defining a margin or spline for accommodating the volume of the three-dimensional gift item secured within the folded greeting card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631